Title: From George Washington to Francis Fauquier, 5 August 1758
From: Washington, George
To: Fauquier, Francis


To Governor Fauquier 
Honble SirFort Cumberld Camp 5th August 1758.   Your favour of the 20th Ulto I was honourd with the day before Yesterday. I am sorry to find Mr Smith has not sent you a return of the Arms—nor Mr Ramsay one of the Provision’s. I

will write to both those Gentlemen ⟨for⟩ the reason. Inclosd is a return of the first Regiment.
I neglected till now—purposely—since my last of the 10th Ulto—to give your honour any acct of Our Expedition; hoping at last to be furnishd with something agreeable; being disappointed in this, I am sorry to inform you that we are still Incampd here, and have little prospect of de-camping, unless a fatal Resolution takes place of opening a New Road from Rays Town to Fort Duquesne—in this event—I have no doubt but we shall be honourd with a full share of the labour, as we have already been in opening a Communication from hence to Rays Town, and doing the principal part of the Work at that place.
I am just returnd from a Conference held with Colo. Bouquet on this occasion. The General lying indisposd at Carlyle—In the conference I urgd, in the most perswasive terms I was Master of, the advancd Season as an argument against new discoveries. I pressd also—the difficulties of cutting a ⟨erasure⟩ over these Mountains—the length of time it must require to do it—the little time left for that Service—the moral certainty of its obstructing Our March—and the miscarriage of the Expedition from that cause—and lastly—I endeavourd to represent the distressd Condition the Colonies woud be reduced to, consequent thereupon—In fine, I said, and did every thing to avert a ⟨erasure⟩ that seemd to forebode our manifest Ruin—this is the light it appeard in—I pray Heaven my Fears may prove imaginary only—but the thoughts of opening a Road 100 Miles in length—over Mountains almost inaccessable, at this advanced Season, when there is already a good Road made—a Road universally confessd to be the best that either is, or can be found any where thrô these Mountains, prognosticates something—⟨erasure⟩.
I have now drawn up a Representation of real Facts to be presented to the General—in which I think, the advantages of going the old Road, and the moral certainty of failing in the new are so clearly demonstrated, that it must strike every unbiass’d Mind, as the greatest perspicuity, & impartiallity runs through the whole account.
The small Pox getting among the Troops, is another unpromising Circumstance attending the Expedition. An Officer and two Men of my Regiment are down with it at Rays Town.

from this short narrative of our affairs your honour may draw conclusions: you may depend upon the acct being genuine—free from exagerations—and flowing from a Mind deeply affected at the prospect before Us. I hope, as I once before said—that I see matters in a false point of view; and, that my Apprehensions for the Consequence of opening a new Road are Groundless—my next perhaps may declare—I am with all due Respect Yr Honrs most Obedt Hble Servt

Go: Washington


P.S. I was this moment presented with a Letter from Colo. Bouquet telling me, that the General had directed the other Road to be opend; I expect therefore to be Orderd that way immediately—Order’s are not yet arrivd.


Go: W——n
